In a proceeding to quash subpoenas duces tecum, the appeal is from a judgment of the Supreme Court, Kings County (Aronin, J.), dated June 17,1983, which, inter alia, granted the application.
Judgment affirmed, with costs.
Appellants have failed to demonstrate that many of the records demanded in the nonjudicial subpoenas herein bear a reasonable relationship to the subject matter of the investigation (see Myerson v Lentini Bros. Mov. & Stor. Co., 33 NY2d 250). The subpoenas are overbroad. Gibbons, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.